Citation Nr: 1113834	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  06-31 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neurological disorder, claimed as nerve damage.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2004 and July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2009, the Board remanded the case for additional development.  However, for the reasons discussed herein, the Board finds that another remand is necessary.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

In a June 2009 statement, the Veteran claimed that he is unemployable due to his disabilities, to include his service-connected back disability with bilateral lower extremity radiculopathy with peripheral neuropathy.  Therefore, the issue of entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.150 (2010).

Regarding the Veteran's claim of entitlement to service connection for a neurological disorder, the Board observes that, while current treatment records reflect diagnoses of bilateral lower extremity radiculopathy with peripheral neuropathy, service connection for such neurological disorders was granted in a July 2006 rating decision.  The record is otherwise negative for any neurological disorder separate and distinct from the Veteran's service-connected bilateral lower extremity radiculopathy with peripheral neuropathy.   Additionally, at the May 2005 and June 2006 VA examinations, peripheral neuropathy involving both lower extremities was diagnosed; however, no other neurological disorder was noted to be present.  Moreover, following a review of the claims file, an interview with the Veteran, and a physical examination, the September 2010 VA examiner determined that no diagnosis was warranted.  In this regard, she reported that the Veteran's neurologic examination was normal.  

However, in June 2009, the Veteran reported that his right hand had started going numb and he would be undergoing diagnostic testing in the near future.  To this end, the Veteran submitted an authorization form indicating that he had received treatment, to include diagnostic testing and consultation with a neurosurgeon, in June 2009 at the VA facilities located in Miami and Key West, Florida.  The most recent treatment records contained in the claims file from such facilities are dated in May 2009.  Therefore, as such records may demonstrate the presence of a neurological disorder separate and distinct from the Veteran's service-connected bilateral lower extremity radiculopathy with peripheral neuropathy, a remand is necessary in order to obtain such records.  

Additionally, in light of the Veteran's claimed right hand symptoms, the Board finds that he should be afforded another VA examination so as to determine whether he has a neurological disorder other than bilateral lower extremity radiculopathy with peripheral neuropathy and, if so, the etiology of such disorder, to include whether such is related to his military service, including herbicide exposure, or is secondary to his service-connected spinal stenosis and/or bilateral lower extremity radiculopathy with peripheral neuropathy.  

With respect to the Veteran's claim of entitlement to service connection for headaches, the Board notes his service treatment records reflect complaints of a headache in conjunction with a cough and sore throat in March 1966.  Post-service treatment records reflect a notation of right retrobulbar headaches in February 1984.  Additionally, at the May 2005 VA examination, the Veteran reported a past history of severe headaches and indicated that they now only occur every two weeks and last for approximately two hours.  Moreover, while the May 2005 VA examiner did not provide a diagnosis of headaches, such disorder is capable of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).

As such, the Veteran was afforded a VA examination in September 2010 in order to determine the nature and etiology of his headaches; however, at such time, the examiner determined that a diagnosis of headaches was not warranted as the Veteran did not currently have them.  In this regard, the examiner noted that the Veteran reported that his headaches had resolved since 2005 and he did not have them anymore.  Likewise, VA and private treatment records fail to show a current diagnosis of headaches.

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the United States Court of Appeals for Veterans Claims held that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  As the Veteran has reported headaches during the pendency of claim, i.e., at the May 2005 VA examination, the Board finds that the Veteran should be afforded another VA examination in order to ascertain the etiology of such headaches, to include whether such disorder is related to his military service, including herbicide exposure, or is secondary to his service-connected spinal stenosis and/or bilateral lower extremity radiculopathy with peripheral neuropathy.

Additionally, while on remand, the Veteran should be provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for a neurological disorder and headaches as secondary to his service-connected spinal stenosis and/or bilateral lower extremity radiculopathy with peripheral neuropathy.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for a neurological disorder and headaches as secondary to his service-connected spinal stenosis and/or bilateral lower extremity radiculopathy with peripheral neuropathy.

2.  Obtain all VA treatment records from the VA facilities located in Miami and Key West dated from June 2009 to the present, to include all diagnostic test results.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his neurological disorder and headaches.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted, to include EMGs and/or nerve conduction studies, in order to ascertain whether the Veteran has a neurological disorder separate and distinct from his bilateral lower extremity radiculopathy with peripheral neuropathy.

Pertaining to the Veteran's claimed neurological disorder, the examiner should identify all current diagnoses of such disorder found to be present that are separate and distinct from his bilateral lower extremity radiculopathy with peripheral neuropathy.  The examiner should specifically indicate whether the Veteran has a current diagnosis of a neurological disorder of the right hand.

For any neurological disorder found to be present, the examiner should offer an opinion as to whether it is at least as likely as not that that such is related to the Veteran's military service, to include herbicide exposure.  The examiner should also state whether the Veteran had an organic disease of the nervous system within one year of his service discharge in January 1968 and, if so, describe the manifestations.  The examiner is further requested to offer an opinion as to whether the Veteran's neurological disorder is caused or aggravated by his service-connected spinal stenosis and/or bilateral lower extremity radiculopathy with peripheral neuropathy.

Pertaining to the Veteran's headaches, the examiner is advised that, regardless of whether such are found on examination, the Veteran is considered to have a current diagnosis of headaches during the appeal period.  As such, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's headaches are related to his military service, to include his March1966 treatment for headaches and/or his exposure to herbicides.  The examiner is also requested to indicate whether the Veteran's headaches are considered an organic disease of the nervous system and, if so, whether such were present within one year of his service discharge in January 1968.  The examiner is further requested to offer an opinion as to whether the Veteran's headaches are caused or aggravated by his service-connected spinal stenosis and/or bilateral lower extremity radiculopathy with peripheral neuropathy.  In offering any opinion regarding the etiology of the Veteran's headaches, the examiner should consider the service treatment records containing a notation of a complaint of headaches in March 1966, the February1984 diagnosis of right retrobulbar headaches, and the May 2005 VA examination report.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorders as well as the continuity of symptomatology.  The rationale for any opinion offered should be provided.
   
4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


